LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Agreement”) is made as of the 1st day of November,
2007 by and between NNN APARTMENT REIT, INC., a Maryland corporation (the
“Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION a national banking
association (the “Lender”).

STATEMENT OF PURPOSE

The Company has requested the Lender to extend to the Company a loan to fund the
acquisition of Properties and the Lender has agreed to do so on the terms and
subject to the conditions set forth herein. All capitalized terms not otherwise
defined herein are defined in Paragraph 10 hereof.

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Loan Terms.

1(a) Loan. Subject to the conditions set forth herein, so long as no Event of
Default has occurred and is continuing, Lender may elect, in Lender’s sole and
absolute discretion, to advance to the Company, from time to time from the date
hereof until the day immediately preceding the Maturity Date, an aggregate
principal amount up to the Aggregate Availability (collectively, the “Loan” and
each, an “Advance”). If the Lender, in its sole and absolute discretion, refuses
to fund a requested Advance, the Lender shall use its best efforts to provide
prompt notice thereof to the Company. So long as no Event of Default has
occurred and is continuing, amounts repaid by the Company prior to the Maturity
Date may be reborrowed by the Company, provided that the aggregate principal
amount outstanding at any time shall not exceed the Aggregate Availability. In
the event that in connection with any Advance made hereunder, the Company has
not commenced repayment of such Advance within three (3) months following the
applicable Advance Date by a principal amount of at least $500,000, such amount
to consist of Equity Proceeds, such failure to repay such Advance in such amount
shall constitute an Event of Default hereunder.

1(b) Interest Rate. The Loan shall bear interest at the Applicable LIBOR Rate,
except as otherwise provided herein.

1(c) Payment of Interest. The Company shall pay to the Lender interest on each
Advance from the date of funding of such Advance to but not including the date
of payment thereof in accordance with Paragraph 2(c). As provided in Paragraph
2(m) below, interest payable while the Loan is a Prime Rate Loan shall be
payable monthly, in arrears, and interest payable while the Loan is a LIBOR Loan
shall be payable at the end of the applicable Interest Period.

1(d) Request for Loan. If the Company desires to have the Lender make an
Advance, the Chief Financial Officer, Chief Information Officer, President or
any Executive Vice President of the Company (each, a “Responsible Officer”)
shall make a Loan Request to the Lender no later than 12:00 p.m. on the proposed
funding date. Such Loan Request shall specify the amount of such Advance, which
shall be in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. The Lender shall, subject to the provisions of
Paragraph 1(a), make available the amount of the proposed Advance to the Company
on the same date (such date, the “Advance Date”).

1(e) Payment of Origination Fee. The Company shall pay to the Lender a
origination fee in the amount of Fifty Thousand Dollars ($50,000.00) (the
“Origination Fee”) on the Closing Date, which fee shall be fully earned by the
Lender as of such date and shall be non-refundable.

2. Miscellaneous Lending Provisions.

2(a) Use of Proceeds. The proceeds of the Loan shall be used by the Company
solely to fund the acquisition of Properties; more specifically, the intent is
that proceeds shall finance those required acquisition costs of a Property which
are in excess of the costs funded through a Property Loan on such Property in
the approximate principal amount of sixty-five percent (65%) of such Property’s
appraised value; provided that the sum of such Property Loan proceeds and any
proceeds disbursed hereunder in connection with such acquisition shall not
exceed ninety percent (90%) of such Property’s appraised value.

2(b) Note. The obligations of the Company to repay the Loan shall be evidenced
by a note payable to the order of the Lender in the form attached hereto as
Exhibit A (as amended, restated or supplemented, the “Note”).

2(c) Repayment of Principal; Extension of Maturity Date.

(i) All outstanding principal amounts together with all accrued and unpaid
interest outstanding on the Maturity Date shall be paid in full on the Maturity
Date.

(ii) Subject to the conditions set forth below, the Company may, no less than
sixty (60) days prior to the then-current Maturity Date, request through written
notice to the Lender that the Lender extend the then current Maturity Date for
one additional twelve (12) month period to November 1, 2009. The Lender, in its
sole and absolute discretion, may elect to extend the then-current Maturity Date
in accordance with such request; provided, that in no event shall the Lender
extend the then-current Maturity Date unless:

(A) as of the then current Maturity Date, the aggregate outstanding principal
amount of the Property Loans does not exceed sixty-five percent (65%) of the
aggregate Appraised Value of the Properties as of such date;

(B) the Lender shall have received an appraisal of any or all of the Properties,
if so requested by the Lender; and

(C) as of the then-current Maturity Date, the Company shall have delivered to
the Lender a compliance certificate demonstrating that (1) the Property Debt
Service Coverage Ratio as of such date, and after giving effect to any Advance
requested on such date, is not less than 1.50 to 1.00 and (2) the Total Debt
Service Coverage Ratio as of such date, and after giving effect to any Advance
requested on such date, is not less than 1.10 to 1.00.

2(d) Inability to Determine Rate. If the Lender determines (which determination
shall be conclusive and binding upon the Company, provided such determination is
made on a reasonable basis) that by reason of circumstances affecting the London
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for any Interest Period, then the Lender shall
forthwith give facsimile notice of such determination, confirmed in writing, to
the Company. If such notice is given, the Loan shall be converted on the last
day of the then current Interest Period to a Prime Rate Loan. Until such notice
has been withdrawn by the Lender, the Company shall not have the right to
request LIBOR Loans or to continue a LIBOR Loan as such. The Lender shall
withdraw such notice in the event that the circumstances giving rise thereto no
longer obtain and that adequate and reasonable means exist for ascertaining the
LIBOR Rate, and following withdrawal of such notice by the Lender, the Company
shall have the right to request LIBOR Loans (to the extent otherwise available
hereunder) and any portion of the Loan then outstanding shall be maintained as a
LIBOR Loan, in each case, in accordance with the terms and conditions of this
Agreement.

2(e) Illegality. Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive or any change therein or in the interpretation
or application thereof, shall make it unlawful for the Lender to make or
maintain the Loan as a LIBOR Loan as contemplated by this Agreement, the Lender
shall forthwith give facsimile notice to the Company of such illegality, and
upon giving such notice, the Company may not request LIBOR Loans, if a Loan is
then outstanding as a LIBOR Loan, then it shall be converted automatically to a
Prime Rate Loan at the end of the respective Interest Period or within such
earlier period as required by law. If subsequently Lender determines that the
cause of such illegality has ceased to exist, Lender will notify the Company by
facsimile notice, and the Company may request LIBOR Loans (to the extent
otherwise available hereunder) and the portion of the Loan then outstanding
shall thereafter be maintained as a LIBOR Loan, in each case, in accordance with
the terms and conditions of this Agreement.

2(f) Requirements of Law; Increased Costs. In the event that any change
subsequent to the date hereof in any applicable law, order, regulation, treaty
or directive issued by any central bank or other Governmental Authority, or in
the governmental or judicial interpretation or application thereof, or
compliance by the Lender with any request or directive (whether or not having
the force of law) by any central bank or other Governmental Authority:

(1) subjects Lender to any tax of any kind whatsoever with respect to this
Agreement or the Loan made hereunder, or change the basis of taxation of
payments to Lender of principal, fee, interest or any other amount payable
hereunder (except for change in the rate of tax on the overall net income of
Lender);

(2) imposes, modifies or holds applicable any reserve, capital requirement,
special deposit, compulsory loan or similar requirements against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which are not otherwise included in the determination of the LIBOR Rate
or the Prime Rate; or

(3) imposes on Lender any other condition;

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining the Loan or to reduce any amount receivable in
respect thereof or to reduce the rate of return on the capital of Lender or any
Person controlling Lender, then, in any such case, the Company shall, subject to
the provisions hereof pay to the Lender within 15 days (the “15 day period”) of
written demand made by the Lender, any additional amounts necessary to
compensate Lender for such additional cost or reduced amounts receivable or rate
of return as determined by Lender with respect to this Agreement or the Loan
made hereunder. If Lender becomes entitled to claim any additional amounts
pursuant to this Paragraph 2(f), it shall promptly notify the Company of the
event by reason of which it has become so entitled. A certificate as to any
additional amounts payable pursuant to the foregoing sentence containing the
calculation thereof in reasonable detail submitted by Lender to the Company
shall be conclusive in the absence of manifest error. The provisions hereof
shall survive the termination of this Agreement and payment of the outstanding
Loan and all other amounts payable hereunder.

2(g) Funding. The Lender shall be entitled to fund all or any portion of the
Loan in any manner it may determine in its sole discretion. All calculations and
transactions hereunder shall be conducted as though the Lender actually funds
each Advance as a LIBOR Loan through the purchase in London of offshore dollar
deposits in the amount of such Advance in maturities corresponding to the
applicable Interest Period.

     
2(h)
  Intentionally Omitted.
 
   
2(i)
  Intentionally Omitted.
 
   

2(j) Computations. All computations of interest and fees payable hereunder shall
be based upon a year of 360 days for the actual number of days elapsed.

2(k) Prepayments; Application of Prepayments and Repayments.

(1) The Company may voluntarily prepay the Loan in whole or in part at any time.

(2) The Company shall make mandatory prepayments of principal in an amount equal
to one hundred percent (100%) of all Equity Proceeds. Such prepayment shall be
due and payable to Lender no later than three (3) Business Days after the
Company’s receipt of any such Equity Proceeds.

(3) If at any time the outstanding principal amount of the Loan exceeds the
Aggregate Availability, the Company shall repay the Loan immediately upon notice
thereof from the Lender in an amount equal to such excess.

(4) Upon the occurrence of any event triggering a prepayment requirement under
clauses (1) through and including (3) above, the Company shall promptly deliver
to the Lender a Notice of Prepayment/Repayment substantially in the form
attached hereto as Exhibit B.

(5) The Company shall pay all interest accrued but unpaid concurrently with the
prepayment of any principal.

(6) Each prepayment or repayment of principal shall be applied to the Advance
then outstanding which was made on the earliest date as among all outstanding
Advances, until such Advance is paid in full; any excess principal shall then be
applied to the Advance then outstanding which was made on the earliest date as
among all remaining outstanding Advances; and continuing on in like manner until
all outstanding Advances have been paid in full.

2(l) Intentionally Omitted.

2(m) Interest and Fee Billing and Payment. The Lender shall (1) while the Loan
is a Prime Rate Loan, on or before the fifth Business Day of each month, and
(2) while the Loan is a LIBOR Loan, on the last day of the applicable Interest
Period, deliver to the Company an interest and fee billing for the immediately
preceding month or Interest Period, as the case may be, which billing shall set
forth interest accrued and payable on the Loan and fees payable hereunder for
such period and which billing shall be payable, in the case of a billing
delivered pursuant to subparagraph (1) above, no later than the second Business
Day following receipt thereof by the Company and, in the case of a billing
delivered pursuant to subparagraph (2) above, on the last day of the applicable
Interest Period. In the alternative, the Company may, within one (1) Business
Day following receipt of such billing by the Company, authorize the Lender by
telephone (which authorization shall be promptly followed by a written
confirmation thereof) to debit the Company’s accounts maintained with the Lender
for the amount of such accrued interest and fees payable.

2(n) Nature and Place of Payments. All payments made on account of the
Obligations shall be made without set-off or counterclaim in lawful money of the
United States of America in immediately available same day funds, free and clear
of and without deduction for any taxes, fees or other charges of any nature
whatsoever imposed by any taxing authority upon the Lender and if received by
the Lender by 2:00 p.m. (Charlotte, North Carolina time) such payment will be
credited on the Business Day received. If a payment is received after 2:00 p.m.
(Charlotte, North Carolina time) by the Lender, such payment will be credited on
the next succeeding Business Day and interest thereon shall be payable at the
then applicable rate until credited. If any payment required to be made by the
Company hereunder becomes due and payable on a day other than a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the then applicable rate during such
extension.

2(o) Post-Maturity Interest. Any Obligations not paid when due (whether at
stated maturity, upon acceleration or otherwise) shall bear interest from the
date due until paid in full at a per annum rate equal to four percent (4%) above
the then applicable interest rate, or, if such Obligations do not otherwise bear
interest, four percent (4%) above the Applicable Prime Rate.

3. Security Instruments.

3(a) Security Instruments. Repayment of the Loan shall be secured pursuant to
the Pledge Agreement by a first priority security interest in the Pledged
Assets. To effect such lien, the Company shall execute and deliver, or shall
cause to be executed and delivered, to the Lender all certificates, transfer
forms, filings and recordations, as applicable, that are necessary to perfect
the security interest in the Pledged Assets, in each case, in form and substance
reasonably acceptable to the Lender in its sole discretion.

3(b) Further Documents. The Company agrees to execute and deliver, and to cause
to be executed and delivered, to the Lender from time to time such confirmation
and supplementary security agreements, financing statements and other documents,
instruments and agreements as the Lender may reasonably require, which are in
the Lender’s judgment necessary or desirable to obtain for the Lender the
benefit of the Loan Documents. The Company also hereby authorizes the Lender to
execute and file, on behalf of the Credit Parties, all financing statements
which are in the Lender’s judgment necessary to obtain for the Lender the
benefit of the Loan Documents.

4. Conditions to Making of the Loan.

4(a) As conditions precedent to the Lender’s election to make the initial Loan
hereunder:

(1) The Company shall have delivered, and shall have caused the Pledgor to
deliver, to the Lender, in form and substance satisfactory to the Lender and its
counsel each of the following:

     
(A)
  A duly executed original of this Agreement;
(B)
  A duly executed original of the Note;
(C)
  A duly executed original of the Pledge Agreement;

(D) Such credit applications, financial statements, authorizations and such
information concerning the Credit Parties and their respective businesses,
operations and conditions (financial and otherwise) as the Lender may reasonably
request;

(E) A certificate of the Secretary or an Assistant Secretary of each Credit
Party certifying the names and true signatures of the officers of such Credit
Party authorized to execute and deliver the Loan Documents;

(F) A copy of the Articles of Incorporation or Certificate of Limited
Partnership, as applicable, of each Credit Party certified by the Secretary or
an Assistant Secretary of such Credit Party as of the date of this Agreement as
being accurate and complete;

(G) A copy of the Bylaws or Limited Partnership Agreement of each Credit Party
certified by the Secretary or an Assistant Secretary of such Credit Party as of
the date of this Agreement as being accurate and complete;

(H) Resolutions of each Credit Party adopted by the requisite parties
authorizing such Credit Party to enter into the transactions contemplated by the
Loan Documents and to execute and deliver the Loan Documents to which such
Credit Party is as party;

(I) A certificate of the Secretary of State of the State of Maryland, certifying
as of a recent date that the Company is in good standing;

(J) A certificate of the State Corporation Commission of the Commonwealth of
Virginia, certifying as of a recent date that the Pledgor is in good standing;

(K) Original limited partnership certificates with respect to Apartment REIT
Hidden Lakes, L.P. evidencing the Ownership Interests therein pledged to the
Lender pursuant to the Pledge Agreement, together with an undated transfer form
for each such certificate duly executed in blank by the registered owner
thereof;

(L) A duly executed consent from the sole general partner of each limited
partnership the Ownership Interests of which are pledged by the Pledgor to the
Lender pursuant to the Pledge Agreement; and

(M) An opinion of counsel for the Credit Parties in form and substance
satisfactory to the Lender and its counsel.

(2) All acts and conditions (including, without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened precedent to the execution, delivery and performance of the Loan
Documents and to constitute the same legal, valid and binding obligations,
enforceable in accordance with their respective terms, shall have been done and
performed and shall have happened in due and strict compliance with all
applicable laws.

(3) All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the Lender
and its counsel, and all legal and financial due diligence on the Company and
the Pledgor and their respective operations and conditions shall be completed
and shall be satisfactory to Lender and its counsel.

(4) The Company shall have paid the Origination Fee to the Lender.

4(b) As conditions precedent to the Lender’s election to make any Advance
hereunder (including without limitation the initial Loan):

(1) The Company shall have delivered each of the following to the Lender:

(a) a Loan Request for such Advance;

(b) a written description in form and substance satisfactory to the Lender of
the Property to be acquired in connection with such Advance (or such other
information with respect to such Property as the Lender may reasonably request);
and

(c) a certificate in form and substance satisfactory to the Lender from a
Responsible Officer of the Company certifying that as of the date of such
Advance and after giving effect thereto, each Credit Party is in compliance with
the covenants set forth in Paragraphs 6 and 7 hereof.

(2) The representations and warranties of the Credit Parties contained in the
Loan Documents shall be accurate and complete in all material respects as if
made on and as of the date of such Advance.

(3) There shall not have occurred an Event of Default which is continuing.

(4) Following the funding of the requested Advance, the aggregate principal
amount outstanding under the Loan Documents shall not exceed the Aggregate
Availability.

By making a Loan Request to the Lender hereunder, the Credit Parties shall be
deemed to have represented and warranted the accuracy and completeness of the
statements set forth in subparagraphs 4(b)(2) through 4(b)(4) above.

5. Representations and Warranties of the Company.

The Company represents and warrants to the Lender, on behalf of itself and as
sole general partner of the Pledgor, that:

5(a) Corporate Existence; Compliance with Law. The Company: (1) is duly
organized, validly existing and in good standing as a corporation under the laws
of Maryland and is qualified to do business in each other jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Company or
its property or business or on the ability of the Company to pay or perform the
Obligations, (2) has the corporate power and authority and the legal right to
own and operate its property and to conduct business in the manner in which it
does and proposes so to do, and (3) is in compliance with all Requirements of
Law and Contractual Obligations, the failure to comply with which could have a
material adverse effect on the business, operations, assets or financial or
other condition of the Company. The Pledgor: (1) is duly organized, validly
existing and in good standing as a limited partnership under the laws of
Virginia and is qualified to do business in each other jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Pledgor or
its property or business or on the ability of the Pledgor to perform its
obligations under the Pledge Agreement, (2) has the corporate power and
authority and the legal right to own and operate its property and to conduct
business in the manner in which it does and proposes so to do, and (3) is in
compliance with all Requirements of Law and Contractual Obligations, the failure
to comply with which could have a material adverse effect on the business,
operations, assets or financial or other condition of the Pledgor.

5(b) Corporate Power; Authorization; Enforceable Obligations The Company has the
corporate power and authority and the legal right to execute, deliver and
perform the Loan Documents to which the Company is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which the Company is a party. The Loan Documents to
which the Company is a party have been duly executed and delivered on behalf of
the Company and constitute legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
subject to the effect of applicable bankruptcy and other similar laws affecting
the rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity. The Pledgor has the limited
partnership power and authority and the legal right to execute, deliver and
perform the Loan Documents to which the Pledgor is a party and has taken all
necessary limited partnership action to authorize the execution, delivery and
performance of the Loan Documents to which the Pledgor is a party. The Loan
Documents to which the Pledgor is a party have been duly executed and delivered
on behalf of the Pledgor and constitute legal, valid and binding obligations of
the Pledgor enforceable against the Pledgor in accordance with their respective
terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

5(c) Financial Condition. The financial statements which have been furnished to
the Lender, are complete and correct and have been prepared to present fairly,
in accordance with GAAP, the financial condition of the Company and its
Subsidiaries at such dates and the results of its operations and changes in
financial position for the fiscal periods then ended.

5(d) Ownership of Assets. The Company, through the Pledgor and its Subsidiaries,
is and will be the sole lawful owner of those apartment properties listed on
Schedule 5(d) attached hereto (as such Schedule may be updated from time to time
in accordance with Paragraph 6(i)) (collectively, subject to any such updates,
the “Properties”). The Company, through the Pledgor and its Subsidiaries, has
full right and title in and to the Properties, free and clear of any lien,
security interest, pledge, mortgage, adverse claim or right, charge or
encumbrance (other than encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business) other than as set forth in the Property Loan
Documents or as otherwise noted on Schedule 5(d) as of the date hereof.

5(e) Contrary Agreements. Neither the Company nor the Pledgor has made, nor will
either Credit Party at any time without obtaining the prior written consent of
the Lender make, any agreement which prohibits or restricts the pledging or
creation of liens upon the Ownership Interests of the Property Owners or which
creates a lien on the Ownership Interests of the Property Owners, other than as
set forth in or permitted pursuant to the Property Loan Documents and as created
pursuant to the Pledge Agreement.

5(f) No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowing hereunder and the use of the proceeds thereof, will not
violate any Requirement of Law or any Contractual Obligation of the Company or
of the Pledgor the violation of which could have a material adverse effect on
the business, operations, assets or financial or other condition of the Company
or of the Pledgor.

5(g) Consents, etc. No consent, approval, authorization of, or registration,
declaration or filing with, any Governmental Authority is required on the part
of the Company or of the Pledgor in connection with the execution and delivery
of the Loan Documents or the performance of or compliance with the terms,
provisions and conditions hereof or thereof.

5(h) Investment Company Act. Neither the Company nor the Pledgor is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

5(i) Federal Reserve Board Regulations. Neither the Company nor the Pledgor is
engaged, or will engage, principally or as one of its important activities, in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” within the respective meanings of such terms under
Regulation U. No part of the proceeds of the Loan issued hereunder will be used,
directly or indirectly, for “purchasing” or “carrying” “margin stock” as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of the Regulations of the Board of Governors of the Federal
Reserve System.

5(j) Subsidiaries. The attached Schedule II is a complete listing of any and all

Subsidiaries of the Company and of the Pledgor.

5(k) Further Documents. Each of the Company and the Pledgor agrees to execute
and deliver and to cause to be executed and delivered to the Lender from time to
time such documents, instruments and agreements as the Lender may reasonably
require, which are in the Lender’s reasonable judgment necessary to obtain for
the Lender the benefit of the Loan Documents.

5(l) REIT Status. The Company is a “real estate investment trust” within the
meaning of Section 856 of the Code, and is being operated in accordance with the
rules for qualification as a “real estate investment trust” under Sections 856
through 860 of the Code.

6. Affirmative Covenants. The Company hereby covenants and agrees with the
Lender, on behalf of itself and as sole general partner of the Pledgor, that, as
long as any Obligations remain unpaid, each of the Company and the Pledgor
shall:

6(a) Payment of Indebtedness. Pay or otherwise satisfy at or before maturity or
before it becomes delinquent or accelerated, as the case may be, all its
Indebtedness (including taxes), except Indebtedness being contested in good
faith by appropriate proceedings and for which provision is made to the
satisfaction of the Lender for the payment thereof in the event the Company or
the Pledgor, as applicable, is found to be obligated to pay such Indebtedness
and which Indebtedness is thereupon promptly paid by the Company or the Pledgor,
as applicable.

6(b) Maintenance of Existence and Properties. Maintain its corporate existence
and obtain and maintain all rights, privileges, licenses, approvals, franchises,
properties and assets necessary or desirable in the normal conduct of its
business.

6(c) Inspection of Property; Books and Records; Audits; Financial Statements;
Equity Proceeds.

(1) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and

(2) Permit: (i) representatives of the Lender to (A) visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired by the Lender,
(but, prior to the occurrence of an Event of Default, only upon not less than
two Business Days’ prior notice), and (B) discuss the business, operations,
properties and financial and other condition of the Company or the Pledgor with
officers and employees of the Company or the Pledgor, and with the independent
certified public accountants of the Company or the Pledgor, (ii) representatives
of the Lender to conduct periodic operational audits of the Company’s or the
Pledgor’s business and operations of the Company or the Pledgor and
(iii) representatives of the Lender to conduct appraisals with respect to any
Property upon the Lender’s request.

(3) Prepare and deliver to Lender, upon request, for each of its first three
(3) fiscal quarters in each fiscal year, beginning with the fiscal quarter in
which closing occurs, on or before the fiftieth (50th) day following the end of
such fiscal quarter, a copy of the Company’s 10Q report as filed with the
Securities and Exchange Commission and for each fiscal year, on or before the
ninety-fifth (95th) day following the end of such fiscal year, a copy of the
Company’s 10K report as filed with the Securities and Exchange Commission, in
each case certified to be true and correct by the Chief Financial Officer of the
Company.

(4) Prepare and deliver to Lender as soon as practicable and in any event within
thirty (30) days after the end of each month in each fiscal year, a certificate
certified by the Chief Financial Officer of the Company of the amount of all
Equity Proceeds received by the Company during such period.

6(d) Notices. Promptly give written notice to the Lender of:

(1) The occurrence of any Potential Default or Event of Default known to
responsible management personnel of the Company or the Pledgor and the proposed
method of cure thereof;

(2) Any litigation or proceeding affecting the Company, the Pledgor or any
Property Owner which could reasonably be expected to have a material adverse
effect on the business, operations, property, or financial or other condition of
the Company, the Pledgor or any Property Owner;

(3) A material adverse change known to responsible management personnel of the
Company or the Pledgor in the business, operations, property or financial or
other condition of the Company, the Pledgor or any Property Owner;

(4) A default under the terms of any Indebtedness to which the Company, the
Pledgor or any Property Owner is a party (whether or not such default gives rise
to the right of the affected lender to accelerate such Indebtedness); and

(6) Any violation of any Requirements of Law or Contractual Obligations to which
the Company, the Pledgor or any Property Owner may be subject or a party.

6(e) Expenses and Indemnification. (1) Pay all reasonable out-of-pocket costs
and expenses (including fees and disbursements of legal counsel): (A) of the
Lender incident to the preparation, negotiation and administration of the Loan
Documents, including with respect to or in connection with any waiver or
amendment thereof or thereto, (B) of the Lender associated with any periodic
audits or appraisals conducted pursuant to Paragraph 6(c)(2)(ii) or (iii) above
(provided, that so long as no Event of Default has occurred and is continuing,
the Company shall only be required to reimburse the Lender for such expenses
with respect to an audit, or with respect to an appraisal of any Property, on up
to one (1) occasion per fiscal year per audit or per Property), and (C) of the
Lender incident to the enforcement of payment of the Obligations, whether by
judicial proceedings or otherwise, including, without limitation, in connection
with bankruptcy, insolvency, liquidations, reorganization, moratorium or other
similar proceedings involving the Company, the Pledgor or any Property Owner or
a “workout” of the Obligations.

(2) Defend, indemnify and hold harmless the Lender and its parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any losses, penalties, fines, liabilities, settlements, damages, costs
and expenses, suffered by any such Person in connection with any claim
(including, without limitation, any environmental claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with this Agreement or any other Loan
Document or any Advances, or any documents, reports or other information
provided to the Lender or contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation
reasonable attorney’s and consultant’s fees, except to the extent that any of
the foregoing directly result from the gross negligence or willful misconduct of
the Lender.

(3) The obligations of the Company and the Pledgor under this Paragraph 6(e)
shall survive payment of all other Obligations.

6(f) Loan Documents. Comply with and observe all terms and conditions of the
Loan Documents applicable to the Company or to the Pledgor.

6(g) Insurance. Obtain and maintain insurance with responsible companies in such
amounts and against such risks as are usually carried by corporations engaged in
similar businesses similarly situated, including, without limitation, errors and
omissions coverage and fidelity coverage in form and substance acceptable to the
Lender, and furnish the Lender on request full information as to all such
insurance, and to provide within five (5) days after receipt, certificates or
other documents evidencing the renewal of each such policy.

6(h) Compliance With Laws and Approvals. Observe and remain in compliance in all
material respects with all applicable laws and maintain in full force and effect
all governmental approvals, in each case applicable to the conduct of its
business.

6(i) Grant of Lien and Security Interest. In the event that, prior to the
Maturity Date, in connection with the acquisition of any Property with the
proceeds of an Advance hereunder, an additional Property Owner is formed or
acquired by the Company or any Subsidiary thereof (whether now existing or
hereafter organized), the Company shall, or shall cause such Subsidiary to,
(i) pledge a security interest in all of the Ownership Interests of such newly
formed or acquired Property Owner by delivering to the Lender a duly executed
supplement to the Pledge Agreement or such other document as the Lender shall
deem appropriate for such purpose and comply with the terms of the Pledge
Agreement, (ii) deliver to the Lender the Property Loan Documents executed or to
be executed in connection with the acquisition of such Property, which Property
Loan Documents shall be on terms and conditions reasonably satisfactory to the
Lender and shall include, without limitation, due on sale and transfer
provisions (including provisions that specifically permit and consent to the
pledge of one hundred percent (100%) of the Ownership Interests of such Property
Owner to the Lender as security for the Obligations) reasonably satisfactory to
the Lender in its sole discretion, (iii) deliver to the Lender the
organizational documents of such Property Owner, which documents shall be on
terms and conditions reasonably satisfactory to the Lender (including, without
limitation, terms that permit the transfer of the Ownership Interests in such
Property Owner in connection with the pledge thereof to the Lender),
(iv) deliver to the Lender such documents and certificates referred to in
Paragraph 4 as the Lender may reasonably request, (v) deliver to the Lender such
updated Schedules to the Loan Documents as requested by the Lender with respect
to such additional Property Owner and Property and (vi) deliver to the Lender
such other documents as may be reasonably requested by the Lender, all in form,
content and scope reasonably satisfactory to the Lender and all at the expense
of the Company. For the avoidance of doubt, it is hereby agreed and acknowledged
by the parties hereto that the foregoing Paragraph 6(i) shall not apply to the
acquisition of the Villas of El Dorado by Apartment REIT Villas of El Dorado,
LLC.

6(j) Rent Rolls. Upon the request of the Lender, promptly (and in all events
within two (2) Business Days after the request therefor) deliver to the Lender
updated rent rolls with respect to each Property.

7. Negative Covenants. The Company hereby agrees with the Lender, on behalf of
itself and as sole general partner of the Pledgor, that, as long as any
Obligations remain unpaid, neither the Company nor the Pledgor shall at any
time, directly or indirectly:

7(a) Consolidation and Merger; Change of Business. Liquidate or dissolve or
enter into any consolidation or merger or enter into any partnership, joint
venture, syndicate or other combination or make any change in the nature of its
business as presently conducted.

7(b) Sale of Assets. Sell, lease, assign, transfer or otherwise dispose of any
of its assets (other than obsolete or worn out property but including, without
limitation, the Properties), whether now owned or hereafter acquired, without
the prior written consent of Lender.

7(c) Additional Indebtedness. Incur any additional Indebtedness (at the Company
or Pledgor level, or on or secured by (including, without limitation, any lien,
pledge, encumbrance or hypothecation of or on) any real property owned by the
Company, the Pledgor, or any of their Subsidiaries) other than trade payables
incurred in the ordinary course of business.

7(d) Embargoed Person. Permit (1) any of the funds or assets of the Company or
the Pledgor that are used to repay the Loan to constitute property of, or be
beneficially owned directly or, to the Company’s and the Pledgor’s best
knowledge, indirectly, by any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that are
identified on (A) the “List of Specially Designated Nationals and Blocked
Persons” maintained by the Office of Foreign Assets Control (OFAC), U.S.
Department of the Treasury, and/or to Company’s and the Pledgor’s best
knowledge, as of the date thereof, based upon reasonable inquiry by Company and
the Pledgor, on any other similar list maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in the Company or the Pledgor
(whether directly or indirectly), is prohibited by law, or the Loan made by
Lender would be in violation of law, or (B) Executive Order 13224 (September 23,
2001) issued by the President of the United States (“Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism”), any related enabling legislation or any other
similar Executive Orders, and (2) any Embargoed Person to have any direct
interest, and to the Company’s and the Pledgor’s best knowledge, as of the date
hereof, based upon reasonable inquiry by the Company and the Pledgor, indirect
interest, of any nature whatsoever in the Company or the Pledgor, as applicable,
with the result that the investment in the Company or the Pledgor (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

7(e) Anti-Money Laundering. Permit any of the funds of Company or Pledgor, as
applicable, that are used to repay the Loan to be derived from any unlawful
activity, with the result that the investment in the Company or Pledgor (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

7(f) Distributions During Default. Upon the occurrence of any Event of Default,
and for so long as any such Event of Default in ongoing, the Company shall make
no dividends or distributions to any equity holder except to the extent required
by law.

7(g) No Contrary Agreements. The Company shall not make, and shall not permit
any of its Subsidiaries (including without limitation the Pledgor or any
Property Owner) to make, any agreement which (i) prohibits or restricts the
pledging or creation of liens upon any Property (other than the liens created
pursuant to the Property Loan Documents) or (ii) creates a lien on any Property
(other than the liens created pursuant to the Property Loan Documents).

7(h) Management Fees. The Company shall not pay, and shall not permit any of its
Subsidiaries (including without limitation the Pledgor or any Property Owner) to
pay, management fees in respect of any Property in excess of five percent (5%)
of the gross income with respect to such Property.

7(i) Amendments to Property Loan Documents. The Company shall not, and shall not
permit any of its Subsidiaries (including, without limitation, the Pledgor or
any Property Owner) to (i) amend or modify any of the terms or provisions of any
Property Loan Document in any respect which would adversely affect the rights or
interests of the Lender hereunder or under any other Loan Document, including,
without limitation, by increasing the amount of any Indebtedness evidenced by
any Property Loan Documents, or (ii) incur any additional Indebtedness secured
by any Property or by any Ownership Interests in any Property Owner.

7(j) REIT Status and Compliance. The Company shall not (i) revoke its election
to be a “real estate investment trust” within the meaning of Section 856 of the
Code or (ii) take or fail to take any action that will cause such election to be
terminated or to cease to be valid at any time, in either case which would cause
an Event of Default.

8. Events of Default. Upon the occurrence of any of the following events (an
“Event of Default”):

8(a) The Company shall fail to pay principal (including, without limitation,
pursuant to Section 2(k)) or interest on the Loan, or the fee specified in
paragraph 1(e), in each case, (i) within five (5) days after notice of such
failure has been given to the Company by the Lender (provided, that this
Paragraph 8(a)(i) shall only apply to the Company’s failure to pay any such
amount on up to two (2) occasions per fiscal year) or (ii) otherwise, when due;
or

8(b) Any representation or warranty made by any Credit Party in any Loan
Document or in connection with any Loan Document shall be false or untrue in any
material respect on or as of the date made; or

8(c) Any provision of this Agreement or any provision of any other Loan Document
shall for any reason cease to be valid and binding on the Company or any other
Credit Party party thereto or any such Person shall so state in writing, or any
Loan Document shall for any reason cease to create a valid and perfected first
priority Lien on, or security interest in, any of the Pledged Assets purported
to be covered thereby, in each case, other than in accordance with the express
terms hereof or thereof; or

8(d) Any Credit Party shall fail to observe or perform any other term or
provision contained in the Loan Documents and such failure shall continue for
thirty (30) days; or

8(e) Any Credit Party shall default in any payment of principal of or interest
on any Indebtedness in the aggregate principal amount of $100,000 or more (and
without regard for the dollar amount of the defaulted payment), or any other
event shall occur, the effect of which is to permit such Indebtedness to be
declared or otherwise to become due prior to its stated maturity; or

8(f) (1) Any Credit Party shall commence any case, proceeding or other action
(i) relating to bankruptcy, insolvency, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to such Credit Party,
or seeking to adjudicate such Credit Party a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to such Credit Party or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for such Credit Party or for all or any substantial part of the assets
of such Credit Party, or such Credit Party shall make a general assignment for
the benefit of its creditors; or (2) there shall be commenced against any Credit
Party any case, proceeding or other action of a nature referred to in clause
(1) above which (i) results in the entry of an order for relief or any such
adjudication or appointment, or (ii) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (3) there shall be commenced
against any Credit Party any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or substantially all of the assets of such Credit Party which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal within sixty (60) days
from the entry thereof; or (4) any Credit Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
(other than in connection with a final settlement), any of the acts set forth in
clauses (1), (2) or (3) above; or (5) any Credit Party shall generally not, or
shall be unable to, or shall admit in writing its inability to pay its debts as
they become due; or

8(g) One or more judgments or decrees in an aggregate amount in excess of
$100,000 shall be entered against any Credit Party and all such judgments or
decrees shall not have been vacated, discharged, stayed, satisfied or bonded
pending appeal within sixty (60) days from the entry thereof;

THEN:

(1) Automatically upon the occurrence of an Event of Default under Paragraph
8(f) above; and

(2) In all other cases under this Paragraph 8, at the option of the Lender;

the principal balance of outstanding Loan and interest accrued but unpaid
thereon shall become immediately due and payable, without demand upon or
presentment to the Company, which are expressly waived by the Company.

Notwithstanding anything to the contrary contained above, the parties hereto
agree that in the event that the Company fails to make any mandatory payment of
principal and interest as set forth in Paragraph 2(c)(i) above as and when due,
the Lender may, at its sole option, (a) elect to obtain consent from each lender
party to any Property Loan Documents to obtain a pledge of up to one hundred
percent (100%) of the Ownership Interests of each Property Owner as security for
the Obligations, and upon receiving any such consent shall require the Pledgor
to grant such a pledge in favor of the Lender as security for the Obligations or
(b) require repayment of the Loan with any net income from any Property or from
any other assets of the Company. The Company and the Pledgor shall use their
best efforts to assist the Lender in obtaining such consent and such pledge. The
exercise of any rights of the Lender hereunder shall not constitute a waiver of
any Event of Default which may have occurred.

9. Miscellaneous Provisions.

9(a) Assignment. The Company may not assign its rights or obligations under this
Agreement without the prior written consent of the Lender. Subject to the
foregoing, all provisions contained in this Agreement or any document or
agreement referred to herein or relating hereto shall inure to the benefit of
the Lender, and its successors and assigns, and shall be binding upon the
Company, and its successors and assigns.

9(b) Amendment. Neither this Agreement nor any of the other Loan Documents may
be amended or terms or provisions hereof or thereof waived unless such amendment
or waiver is in writing and signed by the Lender and the Company (and by each
other Person, if any, party to such Loan Document).

9(c) Cumulative Rights; No Waiver. The rights, powers and remedies of the Lender
under the Loan Documents are cumulative and in addition to all rights, powers
and remedies provided under any and all agreements among the Credit Parties and
the Lender relating hereto, at law, in equity or otherwise. Any delay or failure
by the Lender to exercise any right, power or remedy shall not constitute a
waiver thereof by the Lender, and no single or partial exercise by the Lender of
any right, power or remedy shall preclude other or further exercise thereof or
any exercise of any other rights, powers or remedies.

9(d) Entire Agreement. This Agreement and the documents and agreements referred
to herein embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

9(e) Survival. All representations, warranties, covenants and agreements on the
part of the Credit Parties contained in the Loan Documents shall survive the
termination of this Agreement and shall be effective until the Obligations are
paid and performed in full or longer as expressly provided herein.

9(f) Notices. All notices given by any party to the others under the Loan
Documents shall be in writing unless otherwise provided for herein, delivered
personally or by depositing the same in the United States mail, registered, with
postage prepaid, addressed to the party at the address set forth on Schedule I
attached hereto. Any party may change the address to which notices are to be
sent by notice of such change to each other party given as provided herein. Such
notices shall be effective on the date received or, if mailed, on the third
Business Day following the date mailed.

9(g) Governing Law/Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina. TO THE
EXTENT PERMITTED BY LAW, EACH OF LENDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER ENTERING INTO THE LOAN DOCUMENTS.

9(h) Counterparts. This Agreement and the other Loan Documents may be executed
in any number of counterparts, all of which together shall constitute one
agreement.

9(i) Binding Arbitration. Upon demand of any party hereto, whether made before
or after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to the Note or any other
Loan Document (“Disputes”), between or among parties to the Note or any other
Loan Document shall be resolved by binding arbitration as provided herein.
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims, counterclaim, claims brought as class actions, claims arising from
Loan Documents executed in the future, or claims concerning any aspect of the
past, present or future relationships arising out of or connected with the Loan
Documents. Arbitration shall be conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in Charlotte, North Carolina. The expedited procedures set
forth in Rule 51, et seq. of the Arbitration Rules shall be applicable to claims
of less than $1,000,000. All applicable statutes of limitation shall apply to
any Dispute. A judgment upon the award may be entered in any court having
jurisdiction. The panel from which all arbitrators are selected shall be
comprised of licensed attorneys. The single arbitrator selected for expedited
procedure shall be a retired judge from the highest court of general
jurisdiction, state or federal, of the state where the hearing will be
conducted. Notwithstanding the foregoing, this paragraph shall not apply to any
hedging arrangement that is a Loan Document.

10. Definitions. For purposes of this Agreement, the terms set forth below shall
have the following meanings:

“Advance” shall have the meaning set forth in Paragraph 1(a).

“Advance Date” shall have the meaning set forth in Paragraph 1(d).

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. “Control” as used herein means the power to direct the
management and policies of such Person.

“Aggregate Availability” shall mean, as of any date of determination, the lesser
of (a) $10,000,000.00 and (b) the difference of (i) ninety percent (90%) of the
aggregate Appraised Value for all of the Properties as of such date, minus
(ii) the aggregate outstanding principal amount of the Property Loans as of such
date.

“Agreement” shall mean this Agreement, as the same may be amended, restated,
supplemented, modified, extended or replaced from time to time.

"Applicable LIBOR Rate” shall mean, with respect to a LIBOR Loan, the rate per
annum (rounded upward, if necessary, to the next higher 1/32 of one percent
(.03125%)) calculated in accordance with the following formula:

Applicable LIBOR Rate = LR + LIBOR Spread 1-LRP

         
where:
 
 

 
  LR =
LRP =   LIBOR Rate; and
LIBOR Reserve Percentage.

"Applicable Prime Rate” shall mean the Prime Rate plus the Prime Rate Spread.

“Appraised Value” shall mean, as of any date of determination, for each
Property, the amount that such Property would receive in an arm’s length sale of
such Property as determined by an appraiser mutually acceptable to the Company
and the Lender. If an updated appraisal is requested by the Lender with respect
to any Property, the appraiser shall render its decision on the Appraised Value
of the subject Property within thirty (30) days of the Lender’s request for such
appraisal. The costs and expenses of any appraisal made with respect to any
Property shall be paid by the Company.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Charlotte, North Carolina are authorized or obligated to close
their regular banking business.

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Paragraph 4 shall be satisfied or waived
in all respects in a manner acceptable to the Lender, in its sole discretion.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meanings given such term in the introductory paragraph
hereof.

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Parties” shall mean, collectively, the Company and the Pledgor, and
“Credit Party” shall mean either such Person individually.

“Equity Proceeds” shall mean any and all sums invested in the Company (including
dividend reinvestment) on or after the date hereof in the nature of equity
including, without limitation, common and preferred stock (whether or nor
convertible into common stock), options or warrants to acquire stock, and
subordinated debt (whether or not convertible into stock), net of any reasonable
and customary costs of sale and issuance of such equity.

“Event of Default” shall have the meaning set forth in Paragraph 8 above.

“Facility Interest Expense” shall mean, for any period, that portion of Interest
Expense attributable solely to interest due and payable on the credit facility
evidenced by the Loan Documents; provided, that for the purpose of this
definition, the principal amount outstanding under this Agreement shall be
deemed to be $10,000,000.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Indebtedness” of any Person shall mean all items of indebtedness which, in
accordance with GAAP and practices thereof, would be included in determining
liabilities as shown on the liability side of a statement of condition of such
Person as of the date as of which indebtedness is to be determined, including:
without limitation, all obligations for money borrowed, all amounts for which
such Person may be obligated under gestation or other repurchase facilities, and
shall also include all indebtedness and liabilities of others assumed or
guaranteed by such Person or in respect of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection) whether by reason of any agreement to acquire such indebtedness or
to supply or advance sums or otherwise.

“Interest Expense” shall mean, for any period, the gross interest expense
(including, without limitation, interest expense attributable to capital leases
and all net payment obligations pursuant to hedging agreements or interest rate
contracts) of the applicable Person determined on a consolidated basis, without
duplication, in accordance with GAAP.

"Interest Period” shall mean with respect to the Loan while it is a LIBOR Loan,
the period commencing on the date of each Advance and ending one month
thereafter, and each subsequent one (1) month period thereafter beginning on the
date following the last day of the immediately preceding Interest Period.

“Lender” shall have the meaning given such term in the introductory paragraph
hereof.

"LIBOR Loan” shall mean the Loan at such time as it is bearing interest at the
Applicable LIBOR Rate.

"LIBOR Rate” shall mean, with respect to a LIBOR Loan, for any Interest Period,
the rate obtained on the Reuters Screen LIBOR01 Page as being the rate at which
deposits in immediately available U.S. dollars having a maturity equal to
approximately one (1) month are offered to or by reference banks in the London
interbank market, as determined by the Lender at the opening of business on the
Business Day which is two (2) Business Days preceding the last day of the
previous Interest Period.

"LIBOR Reserve Percentage” shall mean for any day, that percentage expressed as
a decimal, which is in effect on such day, as specified by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum aggregate reserve requirement (including all basis, supplemental,
marginal and other reserves) which is imposed on eurocurrency liabilities.

“LIBOR Spread” shall mean four and fifty one hundredths percent (4.50%).

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction.

"Loan” shall have the meaning given such term in Paragraph 1(a) above.

“Loan Documents” shall mean this Agreement, the Note, the Pledge Agreement and
each other document, instrument and agreement executed by the Company or the
Pledgor in connection herewith, as any of the same may be amended, extended or
replaced from time to time.

“Loan Request” shall mean a request by the Company to the Lender of an Advance
under this Agreement, which Loan Request shall (i) specify the principal amount
of the Advance so requested and (ii) contain a certification by the Company that
the Company is in compliance with Paragraph 4(b).

“Maturity Date” shall mean November 1, 2008 as such date may be extended by the
Lender, in its sole and absolute discretion, in accordance with Paragraph 2(c).

“Net Operating Income” shall mean, with respect to any Property, as calculated
as of the last day of each fiscal quarter of the Company, the sum of (i) the net
income (or loss) before extraordinary items derived from such Property for the
period of four (4) consecutive fiscal quarters of the Company ending on such
date, as determined in accordance with GAAP, plus (ii) to the extent deducted in
the determination of net income (or loss) for such Property for such period,
(A) Interest Expense, (B) federal, state and local income taxes,
(C) depreciation and (D) amortization.

“Note” shall mean have the meaning given such term in Paragraph 2(b) hereof.

“Obligations” shall mean any and all debts, obligations and liabilities of the
Credit Parties to the Lender (whether now existing or hereafter arising,
voluntary or involuntary, whether or not jointly owed with others, direct or
indirect, absolute or contingent, liquidated or unliquidated, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred), arising out of or related to the Loan Documents.

“Ownership Interests” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Person” shall mean any corporation, natural person, firm, joint venture,
partnerships, trust, unincorporated organization or Governmental Authority.

“Pledge Agreement” shall mean that certain pledge agreement in the form attached
hereto as Exhibit C of even date herewith executed by the Pledgor in favor of
the Lender, as amended, restated, supplemented or otherwise modified from time
to time.

“Pledged Assets” shall mean the “Collateral,” as defined in the Pledge
Agreement.

“Pledgor” shall mean NNN Apartment REIT Holdings, L.P., a Virginia limited
partnership, or any successor or permitted assign thereof.

"Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

“Prime Rate” shall mean a rate per annum equal to the rate announced from time
to time by the Lender to be its “Prime Rate” as such “Prime Rate” may change
from time to time, said changes to occur on the first date the “Prime Rate”
changes; it being understood that the “Prime Rate” is the rate announced by the
Lender from time to time as its “Prime Rate” and is not necessarily the lowest
interest rate charged by the Lender to its customers.

"Prime Rate Loan” shall mean the Loan at such time as it is bearing interest at
the Applicable Prime Rate.

“Prime Rate Spread” shall mean three and one-half percent (3.50%).

“Properties” shall have the meaning set forth in Paragraph 5(d) above.

“Property Debt Service Coverage Ratio” shall mean, as of any fiscal quarter end,
the ratio of (a) the aggregate Net Operating Income for all of the Properties
for the period of the four (4) consecutive fiscal quarters ending on or
immediately prior to such date to (b) Property Interest Expense for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date.

“Property Interest Expense” shall mean, for any period, that portion of Interest
Expense attributable solely to interest due and payable on the Property Loans,
in the aggregate.

“Property Loan Document” shall mean any agreement, note, instrument, certificate
or other document executed by any Property Owner in connection with the Property
Loan to which such Property Owner is a party, all as may be amended, restated,
supplemented or otherwise modified from time to time.

“Property Loans” shall mean those certain first priority real estate-secured
loans made or to be made by various financial institutions to the Property
Owners, each of which Property Loans is secured by a first priority lien on the
related Property.

“Property Owners” shall mean the collective reference to: Apartment REIT Walker
Ranch, L.P., Apartment REIT Hidden Lakes, L.P., Apartment REIT Park at North
Gate, L.P., Apartment REIT Residences at Braemar, LLC, Apartment REIT Bay Point
Resort, LLC, Apartment REIT Towne Crossing, L.P., Apartment REIT Villas of El
Dorado, LLC and to any other Person which may become the fee owner of a Property
on or after the date hereof.

“Requirements of Law” shall mean, as to any Person, the Articles or Certificate
of Incorporation and Bylaws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” shall have the meaning set forth in Paragraph 1(d).

“Subsidiary” shall mean any corporation, partnership, limited liability company
or joint venture more than fifty percent (50%) of the stock or other ownership
interest of which having by the terms thereof ordinary voting power to elect the
board of directors, managers or trustees of such corporation, partnership or
joint venture (irrespective of whether or not at the time stock of any other
class or classes of such corporation, partnership or joint venture shall have or
might have voting power by reason of the happening of any contingency) shall, at
the time as of which any determination is being made, be owned, either directly
or through Subsidiaries.

“Total Debt Service Coverage Ratio” shall mean, as of any fiscal quarter end,
the ratio of (a) the aggregate Net Operating Income for all of the Properties
for the period of the four (4) consecutive fiscal quarters ending on or
immediately prior to such date to (b) the sum of (i) Property Interest Expense
and (ii) Facility Interest Expense, each for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and sealed as of the day and year first above written.

NNN APARTMENT REIT, INC.,
a Maryland corporation

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title CEO and President


WACHOVIA BANK, NATIONAL ASSOCIATION,


a national banking association

By: /s/ Bradford Chatigny
Name: Bradford Chatigny
Title: Vice President


2